

114 S2513 IS: Accurate Accounting Act of 2016
U.S. Senate
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2513IN THE SENATE OF THE UNITED STATESFebruary 8, 2016Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to include the outlays and revenue totals relating to
			 social security benefits in a concurrent resolution on the budget, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Accurate Accounting Act of 2016.
		ISocial Security on budget
			101.Content of concurrent resolution on the budget
 (a)Congressional Budget Act of 1974Section 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended by striking the matter following paragraph (7).
 (b)Budget Enforcement Act of 1990Section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note) is amended by striking subsection (a) and inserting the following:
					
 (a)Exclusion of Social Security from All BudgetsNotwithstanding any other provision of law, the receipts and disbursements of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for the purpose of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.)..
 102.Statutory Pay-As-You-Go Act of 2010Section 3(4) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(4)) is amended by adding at the end the following:
				
 (D)The term savings does not include budgetary effects that increase the receipts or decrease the disbursements of the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Hospital Insurance Trust Fund..
			IIZero-based budgeting
			201.Findings; sense of the Senate
 (a)FindingsCongress finds that— (1)Congress has the authority and responsibility under the Constitution of the United States over financial and budgetary matters, including the power to appropriate funds;
 (2)it is recognized that the incremental budgeting does not lend itself to cost control nor accountability in spending;
 (3)a zero-based budget would offer tangible savings achieved through more thorough planning and more efficient allocation of resources; and
 (4)zero-based budgeting would establish a budget based upon current needs rather than previous expenditures.
 (b)Sense of the SenateIt is the sense of the Senate that Congress should establish a plan to apply zero-based budgeting to the Federal budgetary process.
 202.Zero-based budgetingSection 1105 of title 31, United States Code, is amended by adding at the end the following new subsection:
				
 (i)(1)The President shall submit with materials related to the budget transmitted under subsection (a) on or after January 1, 2017, and not less than once every 4 years thereafter, a budget for each department and agency that contains the following information:
 (A)A description of each activity for which the department or agency receives an appropriation in the current fiscal year or for which the department or agency requests an appropriation for the fiscal year for which the budget is submitted.
 (B)The legal basis for each activity described in subparagraph (A). (C)For each activity described in subparagraph (A)—
 (i)3 alternative funding levels for the fiscal year in which the budget is submitted; (ii)a summary of the priorities that would be accomplished within each level; and
 (iii)the additional increments of value that would be added by the higher funding levels, not fewer than 2 of which shall be not greater than the funding level for the current fiscal year.
 (D)For each activity, 1 or more measures of cost efficiency and effectiveness of the activity. (2)As soon as practicable, the Director of the Office of Management and Budget shall publish guidelines to carry out this subsection, including guidelines that require that—
 (A)the baseline budget of each department or agency is assumed to be zero; and (B)each proposed expenditure shall be justified as if the proposed expenditure is a new expenditure..
			IIIOff-budget program accountability
			401.Study by the General Accounting Office of forms of Federal financial commitments that are not
 reviewed annually by CongressThe second sentence of section 404 of the Congressional Budget Act of 1974 (2 U.S.C. 654) is amended by striking from time to time and not less than once every 5 years.